COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-07-386-CR





MICHAEL D. COLEMAN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Michael D. Coleman attempts to appeal from his conviction on his plea of guilty to burglary of a building.  The trial court’s certification states that this “is a plea bargain case and the defendant has NO right to appeal” and “the defendant waived the right of appeal.”
(footnote: 2)  
See 
Tex. R. App. P.
 25.2(a)(2), (d).

On October 30, 2007, we notified all parties that we would dismiss this appeal pursuant to the trial court’s certification unless any party desiring to continue the appeal filed on or before November 9, 2007, a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 
25.2(d).  We have received no response.

Therefore, we dismiss this appeal.  
See id.

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P
. 47.2(b)



DELIVERED:  December 20, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.


2:The certification is signed by Appellant’s counsel, but Appellant’s signature line is marked, “Refused to sign.”  
See 
Tex. R. App. P.
 25.2(d).